Latimer, Judge
(concurring):
I concur.
While I am in complete agreement with the Chief Judge that it is unnecessary that an accused be warned in accordance with the provisions of Article 31 in order to obtain his consent to a search, I deem it advisable in the instant case to comment briefly on the search itself.
A few basic principles dictate the correct conclusion. It is fundamental that the law officer’s ruling on an interlocutory question such as the one with which we are here concerned will be reversed only when he abuses his discretion. Thus the matter is not before *522Us as an original proposition and the law officer’s ruling should be sustained if the record shows any reasonable basis for it. And on appeal it should be borne in mind that for that purpose the evidence and inferences therefrom must be construed in a light favorable to the Government. True it is in this instance that if only the evidence favorable to the accused is considered, a showing in his favor can be made. However, when I apply what I believe to be the correct appellate principle, I join the Chief Judge in his holding that the record does not show the law officer abused his discretion in ruling accused consented to the search.